                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TROY A. OCAMPO,                                    Case No. 18-cv-04313-JCS
                                                        Plaintiff,                          ORDER DENYING SECOND
                                   8
                                                                                            “STIPULATION” AND SETTING
                                                 v.                                         SCHEDULE
                                   9

                                  10     NANCY A. BERRYHILL,                                ORDER TO SHOW CAUSE WHY
                                                                                            COUNSEL SHOULD NOT BE
                                                        Defendant.                          REFERRED TO THE COURT’S
                                  11
                                                                                            COMMITTEE ON PROFESSIONAL
                                  12                                                        CONDUCT
Northern District of California
 United States District Court




                                                                                            Re: Dkt. Nos. 17, 18, 19
                                  13

                                  14          Harvey Sackett, counsel for Plaintiff Troy Ocampo, previously filed a document captioned
                                  15   as a “stipulation” but lacking consent from Defendant Nancy Berryhill, Acting Commissioner of
                                  16   Social Security (the “Commissioner”). Dkt. 16. The Court denied the request and issued an order
                                  17   to show cause why the case should not be dismissed for failure to prosecute. Dkt. 17. Sackett
                                  18   thereafter filed a second “stipulation” indicating that defense counsel had consented to its filing.
                                  19   Dkt. 18. Defense counsel filed a response stating that her consent had been conditioned on Sackett
                                  20   including an express commitment to change his practices in the stipulation (which he did not do),
                                  21   that Sackett had not provided the stipulation for her review before he filed it, and that Sackett had
                                  22   repeatedly filed so-captioned “stipulations” in other cases without obtaining consent from
                                  23   attorneys for the Social Security Administration, including in at least one case where Sackett only
                                  24   sought consent after 9:00 PM on the day of filing and filed his “stipulation” immediately after
                                  25   sending that email seeking consent. Dkt. 19.
                                  26          Defense counsel’s response also indicates that Sackett has responded to her in another case
                                  27   in a manner that could fairly be characterized as bullying. After defense counsel correctly noted
                                  28   by email that Sackett had misrepresented to the Court that she consented to an extension, Sackett
                                   1   acknowledged the error but went on to state, “That said, I’ve been representing plaintiffs before

                                   2   this district court and others probably longer than you’ve been on planet Earth, so please do not

                                   3   ‘suggest’ how I might modify my ‘business practices.’” See Bunn v. Berryhill, 18-cv-00384-LB,

                                   4   ECF Doc. No. 23-1 (N.D. Cal. Oct. 30, 2018). Sackett then responded to defense counsel’s filing

                                   5   by suggesting that defense counsel identifying Sackett’s misrepresentation was itself an

                                   6   unwarranted imposition on the Court. Id., ECF Doc. No. 24 (N.D. Cal. Oct. 30, 2018).

                                   7          The Court adopts the Commissioner’s proposed schedule for this action in large part, as

                                   8   modified herein. Ocampo shall submit a settlement proposal to the Commissioner no later than

                                   9   February 26, 2019. The Commissioner shall respond no later than March 19, 2019. The parties

                                  10   shall file a stipulation no later than April 2, 2019, either voluntarily remanding the case or setting a

                                  11   briefing schedule for their cross motions for summary judgment. If the parties need additional

                                  12   time, the Court will grant reasonable extensions upon stipulation or on a motion demonstrating
Northern District of California
 United States District Court




                                  13   good cause. Any stipulation must be provided in draft to opposing counsel before filing, shall not

                                  14   be filed without opposing counsel’s express approval of the specific form of stipulation, and must

                                  15   include the filing attorney’s signed attestation of opposing counsel’s consent as required by Civil

                                  16   Local Rule 5-1(i)(3). The previous order to show cause regarding Ocampo’s failure to meet his

                                  17   filing deadline is DISCHARGED.

                                  18          Although the Commissioner has not sought sanctions, the record here and in Bunn suggests

                                  19   a pattern of conduct inconsistent with professional norms and expectations, if not also with ethical

                                  20   obligations imposed by this Court’s rules, the Federal Rules of Civil Procedure, and/or the

                                  21   California State Bar. Sackett is therefore ORDERED TO SHOW CAUSE why he should not be

                                  22   referred to the Court’s Standing Committee on Professional Conduct (see Civ. L.R. 11-6) with a

                                  23   recommendation that the Committee consider whether to require remedial education regarding

                                  24   professional conduct, but without restriction on the remedy that the Committee might determine is

                                  25   appropriate. Sackett may file a response no later than March 1, 2019.

                                  26          IT IS SO ORDERED.

                                  27   Dated: February 20, 2019                          ______________________________________
                                                                                         JOSEPH C. SPERO
                                  28                                                     Chief Magistrate Judge
                                                                                          2
